Exhibit 10.23.1

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
December 21, 2012, by Burlington Coat Factory Warehouse Corporation, a Delaware
corporation (the “Company”) and Hobart P. Sichel (“Executive”).

W I T N E S SE T H.

WHEREAS, the parties hereto entered into that certain Employment Agreement,
dated as of May 12, 2011 (the “Employment Agreement”) (capitalized terms used
and not otherwise defined herein shall have the meanings given to such terms in
the Employment Agreement); and

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Section 4(c) of the Employment Agreement is hereby amended by deleting the
entire section thereof and replacing it with the following:

“(c) Executive agrees that: (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(3), 4(b)(i)(4), and 4(b)(i)(5), if
any, if and only if Executive has executed and delivered the Release (and no
longer subject to revocation, if applicable) attached as Exhibit A within sixty
days following the date of termination and Executive has not breached as of the
date of termination of the Employment Period the provisions of Sections 5, 6 and
7 hereof and does not breach such sections or such covenants at any time during
the period for which such payments or services are to be made; and (ii) the
Company’s obligation to make such payments and services will terminate upon the
occurrence of any such breach during such period.”

2. Section 4(d) of the Employment Agreement is hereby amended by deleting the
entire section thereof and replacing it with the following:

“(d) Except as stated above, any payments pursuant to Section 4(b) shall be paid
by the Company in regular installments in accordance with the Company’s general
payroll practices, and following such payments the Company shall have no further
obligation to Executive pursuant to this Section 4 except as provided by law;
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code
(as defined in subsection (g) hereof), any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto. All amounts
payable to Executive as compensation hereunder shall be subject to all customary
withholding, payroll and other taxes. The Company shall be entitled to deduct or
withhold from any amounts payable to Executive any federal, state, local or
foreign withholding taxes, excise tax, or employment taxes imposed with respect
to Executive’s compensation or other payments or Executive’s ownership interest
in the Company (including, without limitation, wages, bonuses, dividends, the
receipt or exercise of equity options and/or the receipt or vesting of
restricted equity).”



--------------------------------------------------------------------------------

3. Section 21 is hereby added at the end thereof:

“21. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by
Section 409A of the Code or damages for failing to comply with Section 409A of
the Code. To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.”

4. Except as specifically set forth herein, the Agreement and all of its terms
and conditions remain in full force and effect, and the Agreement is hereby
ratified and confirmed in all respects, except that on or after the date of this
Amendment all references in the Agreement to “this Agreement,” “hereto,”
“hereof,” “hereunder,” or words of like import shall mean the Agreement as
amended by this Amendment.

5. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

 

2



--------------------------------------------------------------------------------

6. This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

7. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Agreement, as amended by this Amendment, embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.

[remainder of page intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION By:  

/s/ Paul Tang

Name:   Paul Tang Title:   Executive Vice President

/s/ Hobart P. Sichel

Hobart P. Sichel

 

4